Citation Nr: 0103053	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1940 to 
February 1944.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
affirmed its April 1999 determination wherein it denied 
entitlement to a TDIU.



The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Service connection has been granted for traumatic 
arthritis of the right knee, status post total knee 
replacement, evaluated as 30 percent disabling; and traumatic 
arthritis of the left knee, status post total knee 
replacement, evaluated as 30 percent disabling.  The combined 
schedular evaluation is 60 percent (Bilateral factor 
considered).

2.  The veteran has some years of high school, occupational 
experience as a plumber, maintenance man, and truck driver, 
and last worked in 1979.

3.  A VA special orthopedic examiner has opined that the 
veteran's bilateral knee disabilities have rendered him 
unable to participate in gainful employment.

4.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, have rendered him unable to obtain 
or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107;  Veterans Claims Assistance Act of 2000, Pub. L., No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 4.16, 4.18, 
4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:

(1) Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral factor, 
if applicable;

(2) Disabilities resulting from common 
etiology or a single accident;

(3) Disabilities affecting a single body 
system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, 
neuropsychiatric,

(4) Multiple injuries incurred in action, or:

(5) Multiple disabilities incurred as a 
prisoner of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for the 
termination.  (Authority: 38 U.S.C. § 501(a)).

(b) It is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(a)(b).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of the same, when 
it is satisfactorily shown that he or she is unable to secure 
further employment.  With amputations, sequelae of fractures 
and other residuals from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  




However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration.  38 C.F.R. § 4.18 (2000).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).



Factual Background

Service connection has been granted for traumatic arthritis 
of the right knee, status post right total knee replacement, 
evaluated as 30 percent disabling; and traumatic arthritis of 
the left knee, status post total knee replacement, evaluated 
as 30 percent disabling.  The combined schedular evaluation 
is 60 percent (Bilateral factor considered).  An historical 
review of the evidentiary record discloses that the veteran 
injured both knees while running an obstacle course in 1942 
during training in service.  For many years he had been rated 
for both knees under a singular disability evaluation.

The veteran submitted an application for increased 
compensation based on unemployability in August 1998.  He 
reported having completed 12 years of high school, and having 
last worked in 1979.  He reported having retired in 1982 due 
to his service-connected arthritis.

Associated with the claims file in support of the current 
appeal is a substantial quantity of VA treatment reports and 
social assessment records dating during immediately preceding 
years.  The records include references to service-connected 
bilateral knee symptomatology, and other symptomatology from 
disorders for which service connection has not been granted.

VA conducted a general medical examination of the veteran in 
September 1999.  He reported having completed the 11th grade.  
He reported that during service he drove a truck.  After 
service he worked as a plumber and maintenance man.  He had 
last worked in 1979.  The examination concluded in diagnoses 
of traumatic arthritis, left knee, status post total knee 
replacement; traumatic arthritis, right knee, status post 
total knee replacement; hypertension, currently stable; and 
severe congestive heart failure.  

The examiner opined that the veteran was unable to work 
because of the combination of his age, severe heart disease, 
and knee problems.




VA conducted a special orthopedic examination of the veteran 
in September 1999.  He reported having retired in 1981 at the 
age of 62.  He was being followed by a VA physician who have 
him medication for his knees.  Most of his complaints in both 
knees had to do with pain, instability, and recurrent 
swelling.

On examination he walked with a guarded antalgic gait on the 
left.  He used no gait aids.  Examination of the right knee 
revealed full extension with flexion to 95 degrees.  He had 
no instability or swelling.  He had no tenderness to 
palpation.  Examination of the "right" knee revealed an 
obvious varus deformity of about 6 degrees.  He had range of 
motion from full extension to 110 degrees.  He had anterior 
laxity and some varus laxity as well.  The examination 
diagnoses were right knee arthritis, status post total knee 
replacement with complaints of pain and swelling; and left 
knee arthritis, status post open meniscectomy and subsequent 
total knee replacement with malalignment and probable 
loosening.

The examiner noted that in light of the veteran's difficulty 
with his knees, in the examiner's opinion, the veteran was 
unable to participate in gainful employment which would 
exceed sedentary activities....This was in part due to the 
veteran's difficulty remaining ambulatory or weight-bearing 
for a prolonged period of time because of his bilateral knee 
complaints.

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims assistance Act of 2000, Pub. L., No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

Congress recently passed the above noted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims. As 
set forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward with evidence  to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation. Moreover, the veteran and 
his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board initially notes that the veteran has been granted 
service connection for bilateral knee traumatic arthritis and 
bilateral total knee replacements.  The disabilities in 
combination are rated as 60 percent disabling, are of a 
common etiology, and therefore the veteran meets the 
requisite criteria for unemployability pursuant to the 
criteria of 38 C.F.R. § 4.16.  While one VA examiner has 
opined that the veteran is unable to work due to a 
combination of service-connected and nonservice-connected 
disabilities, another VA examiner has opined that the veteran 
is unemployable by virtue of his service-connected bilateral 
knee disabilities.

The evidentiary record is to a degree in relative equipoise.  
When such is the case, the veteran must prevail.  See 
Gilbert.  Accordingly, the Board finds that the evidentiary 
record supports a grant of entitlement to TDIU with 
application of all pertinent governing criteria.


ORDER

Entitlement to a TDIU is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

